Citation Nr: 1205100	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  08-08 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel









INTRODUCTION


The Veteran, who is the appellant, served on active duty from June 1964 to June 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2007 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In the substantive appeal filed in March 2008, the Veteran raised the claim of service connection for hematuria, which is referred to the AOJ for appropriate action.  

In July 2010, the Veteran failed to appear for a hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

In October 2010, the Board remanded the case for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In October 2010, the Board remanded the case to obtain records of private physicians.  






In October 2010, the Veteran notified VA that one of the physicians had died and the records are no longer available.  As for the other physician, the Veteran provided a new address for the physician, noting that the previous address was wrong. 

Under the duty to assist, VA will make reasonable efforts to obtain relevant records not in the custody of a Federal agency.  Further, as the requested development has not been completed, a remand is necessary to ensure compliance with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf the records of Dr. G. Barst at the address listed in the Veteran's letter of October 2010 and received at VA in November 2010.  If the records do not exist or that further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  After the foregoing records development is completed, afford the Veteran a VA examination by a physician to determine:

a). Whether the Veteran has a current gastrointestinal disability manifested by diarrhea and abdominal bloating and cramps, and, if so, 







b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the current gastrointestinal disability is related to symptoms in service of nausea and hematemesis in August 1967 with a normal UGI in September 1967 or to diverticulosis by CT scan in March 2007 after service.  

If an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are other potential etiologies for the current disability, when the in-service events are not more likely than any other to cause the Veteran's current disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  

The Veteran's file should be made available to the VA examiner.

3.  After the foregoing development requested is completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



